Name: Council Directive 85/148/EEC of 29 January 1985 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece)
 Type: Directive
 Subject Matter: economic policy;  agricultural policy;  Europe; NA
 Date Published: 1985-02-25

 Avis juridique important|31985L0148Council Directive 85/148/EEC of 29 January 1985 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece) Official Journal L 056 , 25/02/1985 P. 0001 - 0059COUNCIL DIRECTIVE of 29 January 1985 amending Directive 81/645/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Greece) (85/148/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill-farming and farming in certain less-favoured areas (1), as last amended by Directive 82/786/EEC (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas Directive 81/645/EEC (4), as last amended by Decision 83/339/EEC (5), identifies the less-favoured areas in Greece within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas the Greek Government has applied for an extension of the less-favoured areas by means of, on the one hand, a revision of one of the criteria used to define the less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC and, on the other, better application of the other criteria used to define the areas within the meaning of Article 3 (3) and (5) of the said Directive; Whereas the Greek Government has proposed that the number of 45 inhabitants per square kilometre should be adopted as a criterion for population density (the national average population density is 74 inhabitants per square kilometre), in order, in particular, to make up the difference between the official statistics drawn up on the basis of the communal registers and the actual population of the less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the Greek Government has communicated to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, the names of 125 areas suitable for inclusion in the Community list of less-favoured farming areas, together with information concerning the characteristics of those areas ; whereas, moreover, the Greek Government has informed the Commission that it intends to maintain the special system of aids which exists in the less-favoured areas throughout all of the less-favoured areas; Whereas the new areas comply with the criteria and figures applied pursuant to Directive 81/645/EEC to define the areas concerned within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC, taking account of the change in the criterion of (1) OJ No L 128, 19.5.1975, p. 1. (2) OJ No L 327, 24.11.1982, p. 19. (3) OJ No C 12, 14.1.1985. (4) OJ No L 238, 24.8.1981, p. 1. (5) OJ No L 186, 9.7.1983, p. 32. population density used to define the areas within the meaning of Article 3 (4) of the said Directive ; whereas Directive 81/645/EEC should therefore be amended, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 81/645/EEC is hereby replaced by the Annex to this Directive. Article 2 This Directive is addressed to the Hellenic Republic. Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI ANNEX >PIC FILE= "T0035076"> >PIC FILE= "T0035077"> >PIC FILE= "T0035078"> >PIC FILE= "T0035079"> >PIC FILE= "T0035080"> >PIC FILE= "T0035081"> >PIC FILE= "T0035082"> >PIC FILE= "T0035083"> >PIC FILE= "T0035084"> >PIC FILE= "T0035085"> >PIC FILE= "T0035086"> >PIC FILE= "T0035087"> >PIC FILE= "T0035088"> >PIC FILE= "T0035089"> >PIC FILE= "T0035090"> >PIC FILE= "T0035091"> >PIC FILE= "T0035092"> >PIC FILE= "T0035093"> >PIC FILE= "T0035094"> >PIC FILE= "T0035095"> >PIC FILE= "T0035096"> >PIC FILE= "T0035097"> >PIC FILE= "T0035098"> >PIC FILE= "T0035099"> >PIC FILE= "T0035100"> >PIC FILE= "T0035101"> >PIC FILE= "T0035102"> >PIC FILE= "T0035103"> >PIC FILE= "T0035104"> >PIC FILE= "T0035105"> >PIC FILE= "T0035106"> >PIC FILE= "T0035107"> >PIC FILE= "T0035108"> >PIC FILE= "T0035109"> >PIC FILE= "T0035110"> >PIC FILE= "T0035111"> >PIC FILE= "T0035112"> >PIC FILE= "T0035113"> >PIC FILE= "T0035114"> >PIC FILE= "T0035115"> >PIC FILE= "T0035116"> >PIC FILE= "T0035117"> >PIC FILE= "T0035118"> >PIC FILE= "T0035119"> >PIC FILE= "T0035120"> >PIC FILE= "T0035121"> >PIC FILE= "T0035122"> >PIC FILE= "T0035123"> >PIC FILE= "T0035124"> >PIC FILE= "T0035125"> >PIC FILE= "T0035126"> >PIC FILE= "T0035127"> >PIC FILE= "T0035128"> >PIC FILE= "T0035129"> >PIC FILE= "T0035130"> >PIC FILE= "T0035131"> >PIC FILE= "T0035132">